Citation Nr: 0012181	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970 and from July to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
PTSD.  The Board notes that by final decisions in September 
1987 and in October 1996 the RO also denied service 
connection for PTSD.  Therefore, the issue before the Board 
is properly characterized as it appears on the first page of 
this decision -- whether there is new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  By unappealed decisions in September 1987 and in October 
1996 the RO denied entitlement to service connection for 
PTSD.

2.  Evidence associated with the claims file subsequent to 
the RO's October 1996 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1996 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for PTSD 
is associated with the claims file.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for PTSD.  However, the RO previously had considered this 
claim and denied entitlement to the benefit sought in 
September 1987 and October 1996 rating decisions.  The 
denials were based upon the RO's finding no evidence of a 
current PTSD diagnosis.  The October 1996 decision became 
final when the veteran declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's October 1996 
decision included the following:  the veteran's service 
medical and personnel records; a VA hospitalization summary 
from April and May 1973; reports of VA psychiatric and PTSD 
examinations and evaluations in June 1987, March 1990, and 
September 1996; a private psychiatric evaluation in May 1990, 
and; VA treatment records from September 1995 to July 1996.  
Although these records include diagnoses for several mental 
disorders including bipolar affective disorder, there is no 
PTSD diagnosis.

Subsequent to the October 1996 decision additional evidence 
associated with the claims file included the following:  
reports of August 1997 and December 1998 VA PTSD 
examinations; VA treatment records from June 1997 to February 
1998; service personnel records; the veteran's November 1997 
PTSD stressor statement, and; records of activities of the 
veteran's Army unit during the time he was with the unit in 
Vietnam during his period of active service.

The August 1997 VA examination report and several VA 
treatment records provide clear diagnoses for PTSD.  These 
medical records are new and material because they are neither 
cumulative nor redundant of previously submitted materials 
and because they purport to provide a necessary element of 
the veteran's claim -- heretofore missing evidence of a 
current diagnosis for PTSD.  With the submission of new and 
material evidence the veteran's claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board notes that the August 1997 PTSD diagnosis is based, 
in part, upon the veteran's report of stressful incidents 
occurring during Vietnam wartime service which are presumed 
credible for the purpose of well grounding his claim.  See 
Elkins v. West, 12 Vet. App. 209, 213 (1999); Cohen v. Brown, 
10 Vet. App. 128, 136-37 (1997).  The Board finds that the 
evidence of record is now sufficient to render the claim 
plausible and capable of substantiation.  Therefore, the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995), 
aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).

After reopening the veteran's claim and finding it to be well 
grounded, the next step in the Board's analysis is to ensure 
fulfillment of the duty to assist and to evaluate the claim 
on the merits.  38 U.S.C.A. § 5107; Winters v. West, 12 Vet. 
App. at 206-207.  However, for the reasons articulated in the 
REMAND portion of this decision, the Board finds this appeal 
must be developed further before a decision on the merits is 
appropriate.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
PTSD; the claim is granted to this extent only.


REMAND

Review of the record discloses that, pursuant to the duty to 
assist, additional RO action is required prior to further 
Board review of the veteran's claim.

Evidence submitted after the RO's October 1996 decision 
denying service connection for PTSD includes material 
pertaining to in-service stressors.  This evidence includes a 
letter and other records from the veteran, received by the RO 
in November 1997, describing Vietnam war experiences which 
the veteran found to have been stressful.  The Board notes 
that a specific in-service stressor cited by a VA physician 
to support the August 1997 PTSD diagnosis included the 
veteran's report of having watched a fellow soldier blow 
himself up with a hand grenade.  The evidence also includes 
the veteran's service personnel records establishing his 
Vietnam service and an August 1998 letter from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  The USASCRUR letter is accompanied by a package 
of records identifying the mission, activities and areas of 
operation of the veteran's Army unit during the time in which 
he served in the unit in Vietnam.  The letter also suggests 
that the RO may contact the National Personnel Records Center 
(NPRC) to locate Morning Reports of the veteran's unit which 
also might be useful in verifying the veteran's claimed 
stressors.  The Board notes that the RO has neither sought 
the Morning Reports nor determined whether the USASCRUR 
records alone adequately verify the veteran's claimed 
stressors.  The RO must do so.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the evidence 
currently associated with the claims file 
to determine whether the current record 
is sufficient to verify each of the 
veteran's claimed in-service stressors.  
If it is not, the RO shall contact the 
NPRC for Morning Reports as suggested by 
the August 1998 USASCRUR letter.  
Thereafter, the RO shall prepare a 
summary describing each verified in-
service stressful event (listed 
stressors) and associate the summary with 
the claims file.

2.  Thereafter, if and only if the RO 
determines that credible evidence 
verifies a claimed stressor, the RO shall 
schedule the veteran for a VA psychiatric 
examination.  The RO shall provide 
examiners with the stressor summary 
described in paragraph 1, above, and 
shall instruct the examiners to consider 
only listed stressors when determining 
whether the veteran's current psychiatric 
symptoms are attributable to service.  
The RO also shall ask the examiners to 
determine specifically whether PTSD 
diagnostic criteria are satisfied.  If 
the examiners find that a PTSD diagnosis 
is appropriate they should comment on the 
causal link, if any, between current 
symptomatology and the listed stressors.  
The examiners should provide a complete 
rationale supporting each opinion and 
conclusion stated in their examination 
report.  The examiners shall review the 
claims file prior to preparation of the 
examination report and shall so note in 
the examination report.

3.  Following completion of the 
foregoing, the RO shall review the claims 
file to ensure that all requested 
development is fully completed.  In 
particular, the RO should review the VA 
psychiatric examination report to verify 
that a PTSD diagnosis was based upon 
verified history.  An examination report 
based upon an unverified history is 
inadequate for rating purposes,  see West 
v. Brown, 7 Vet. App. 70, 77 (1994), and 
the RO shall return it to the examiners 
with appropriate instructions.

4.  The RO shall advise the veteran that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for PTSD.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



